Citation Nr: 1511175	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

7.  Entitlement to service connection for cancer of the right testicle, to include as due to herbicide exposure.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2009, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual VA electronic claims file. 
The Virtual VA electronic claims file contains VA treatment records dated from July 2010 to August 2012, which were reviewed by the RO in the August 2012 statement of the case.  The remainder of the documents in that file are either duplicative of the records in the paper claims file or irrelevant to the issue decided herein.  There are no documents in the Virtual Benefits Management System (VBMS) file.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for cancer of the right testicle caused by 1984 VA treatment has been raised by the record in the October 2012 VA Form 9 (Appeal to the Board) and at the April 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased evaluations for peripheral neuropathy of the upper and lower extremities; to service connection for a skin disorder and cancer of the right testicle; and, to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has demonstrated, at worst, Level II hearing acuity in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in April 2009, May 2011, and June 2012 in connection with his claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the requisite objective test results to adequately rate the Veteran's hearing loss.   They also reviewed the Veteran's claims file and considered his medical history.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  In this case, the VA examiners did note functional impact from the Veteran's hearing loss. Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion regarding the description of his functional impact.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined. 38 C.F.R. § 3.327(a) (2014). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the April 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the undersigned Veterans Law Judge, the Veteran, and the representative outlined the issues on appeal and engaged in a discussion as to substantiation of the claims.  The Veteran's representative indicated that he did not want to talk about the issue decided herein because a private examiner had concurred with the VA examiners.  Nevertheless, the undersigned Veterans Law Judge asked the Veteran about the impact of his hearing loss and how the disability had progressed.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 




Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss.

At the April 2009 VA examination, the examiner noted the Veteran is not receiving treatment and stated that he had mild to severe bilateral high frequency sensorineural hearing loss.  The average puretone threshold was 35 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  These audiometric findings equate to Level I hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the May 2011 VA audiological examination, the examiner noted there was no significant threshold shift in either ear since the 2009 VA audiological examination results.  The average puretone threshold was 39 decibels in the right ear and 32.5 decibels in the left ear.  The speech recognition score for the right ear was 96 percent and for the left ear was 100 percent.  These audiometric findings also equate to Level I hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the June 2012 VA audiological examination, the examiner confirmed the Veteran's diagnosis of bilateral sensorineural hearing loss.  The average puretone threshold was 50 decibels in the right ear and 43.75 decibels in the left ear.  The speech recognition score for the right ear was 84 percent and for the left ear was 88 percent.  These audiometric findings equate to Level II hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  However, when those values are applied to Table VII, it is still apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the October 2012 private audiological examination, the examiner diagnosed the Veteran with binaural hearing loss.  The average puretone threshold was 43 decibels in the right ear and 38 decibels in the left ear.  The speech recognition score was 96 percent in both ears.  These audiometric findings equate to Level I hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is once again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, none of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

In addition, a review of the treatment records and statements made by the Veteran and his representative at the April 2013 hearing do not reveal any additional complaints, impairment, and/or treatment for the service-connected bilateral hearing loss.  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss disability.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his bilateral hearing loss, the Board also finds no probative evidence that this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his noncompensable rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected bilateral hearing loss, to suggest he is not adequately compensated for his disability by the regular Rating Schedule. 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran was last afforded a VA examination in June 2012 in connection with his claims for increased evaluations for peripheral neuropathy of the upper and lower extremities.  Since that time, the Veteran provided additional testimony regarding his symptomatology and submitted a private medical report suggesting that the Veteran's neuropathy involves all upper extremity nerves rather than the median nerve alone.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of those disabilities.  

Moreover, in an August 2012 Supplemental Statement of the Case (SSOC), it was stated that the evidence of record included a July 2012 VA examination report, which noted the Veteran's diagnosis of skin cancer.  After review of the record, the Board finds that this examination report has not been associated with the electronic or paper claims file.  Therefore, it must be associated with the other evidence already on file for the Board to review.

In addition, in February 1994, the Veteran was afforded a VA skin examination.  The examiner noted that the Veteran was not aware of skin lesions on his face until about 1980.  The lesions were treated with liquid nitrogen until about 1984.  Clinical findings showed actinic degeneration of sun exposed skin with scattered flat keratotic papules.  The Veteran was diagnosed with actinic keratosis, and the examiner concluded that there was no evidence of Agent Orange residual affects on the skin. However, there was no rationale provided.

Since that examination, a VA treating physician noted in an August 2009 statement that the Veteran complained of itching in the testicular area since his military service in Vietnam.  It was concluded that "[m]any veterans who served in Vietnam have similar complaints, and it is very likely that this itch is related to [the Veteran's] time in Vietnam."  This statement raises an additional skin complaint, yet a diagnosis or adequate rationale was not provided.  In addition, VA treatment records show additional complaints and treatment for the skin, to include rosacea, testicular pruritis, onychomycosis, seborrheic keratosis, sebaceous dermatitis, and multiple lesions on arms, face, temple, back, and chest.

In February 1994, the Veteran was also afforded a VA Agent Orange examination.  The examiner noted that the Veteran had an excision of the right testicle in April 1987 secondary to an embryonal cell carcinoma and has had no treatment for cancer of the testicles since 1987.  The Veteran was assessed with post-operative right orchiectomy secondary to embryonal cell carcinoma with lymph node metastasis, asymptomatic on present examination.  However, the VA examiner and the private treatment records documenting the 1987 treatment do not provide an opinion regarding etiology of the Veteran's cancer of the right testicle.  Since then, a June 2012 VA general medical examination report noted that the Veteran has had skin cancers removed from nose and left chest wall, as well as testicular cancer; however, no clinical evaluation or opinions were provided for these service connection claims.

The Board notes that the AOJ has conceded the Veteran's in-service herbicide exposure, his service personnel records show he served in Vietnam, and his service treatment records document treatment for onychomycosis of the fingernails due to tinea infection.  Nevertheless, the record, at this time, does not provide an adequate VA skin examination report to identify the Veteran's current skin disorder and VA medical opinions addressing the relationship between the Veteran's skin disorder and cancer of the right testicle to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that a decision on the service connection and increased evaluation claims could affect the outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for peripheral neuropathy, a skin disorder, and cancer of the right testicle.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include a July 2012 VA skin examination report.

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his upper and lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should identify the nerves affected and the symptoms and manifestations of the disorder.  He or she should also the examiner should address the level of paralysis attributable to the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorders that have been present since the Veteran filed his claim or in close proximity thereto.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to his military service, to include herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of cancer of the right testicle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has cancer of the testicle or residuals thereof that are related to his military service, to include herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an examination or obtaining a medical opinion in connection with the TDIU claim.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


